Citation Nr: 1645732	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for an acquired psychiatric disorder and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION


The Veteran served on active duty from November 1990 to October 1991, September 1997 to May 1998, and December 2008 to February 2009, with additional service in the United States Army Reserve of Tennessee, and the Army National Guard of both Arkansas and Mississippi.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  The Board has recharacterized the underlying issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO in North Little Rock, Arkansas denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and depression, not otherwise specified; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

2.  Evidence associated with the claims file since the December 2004 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, in which the RO denied the Veteran's claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

2.  As evidence pertinent to the claim for service connection for an acquired psychiatric disorder, received since the December 2004 decision, is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder, the Board concludes that this duty does not preclude the Board from adjudicating the matter at this time because the Board is granting in full the benefits sought on appeal by reopening the claim.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Petition to Reopen the Claim of Entitlement to 
Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to establish service connection for an acquired psychiatric disorder, which she asserts was caused or aggravated by her active military service.  In a December 2004 decision, the RO denied the Veteran's claims for service connection for PTSD and depression, not otherwise specified; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.  Therefore, the December 2004 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

The evidence of record for the December 2004 decision consisted of service medical records from July 1977 to April 1998 and VA treatment records from March 1992 to June 1996 and January 2000 to August 2004.  The RO denied the claims for service connection based on findings that the Veteran had not been clinically diagnosed with PTSD and that the evidence did not establish a link between military service and her depression or any other psychiatric disorder present during the claim period.

In support of her current appeal, the Veteran submitted lay statements describing frightening events during her military service in Saudi Arabia during Operation Desert Storm, between December 1990 and October 1991.  The Veteran also submitted a lay statement from a long-time friend indicating that she noticed that the Veteran's demeanor changed following her return from deployment in Saudi Arabia, and that the Veteran had lost her joy for life and seemed nervous and depressed.  Finally, in an October 2016 written brief presentation, the Veteran's representative argued that the Veteran's depression had been aggravated by her final period of active duty.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether an acquired psychiatric disorder was caused or aggravated by an injury, disease, or event experienced during military service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

The Board has found that new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, but finds that additional development is required before the underlying issue may be adjudicated.

The Veteran was provided with a VA psychiatric examination in November 2010.  The Veteran described a stressful incident during her service in Saudi Arabia involving observing and responding to a head-on collision between a bus and another vehicle and fear of scud missile and chemical attacks.  She stated that since her time in Saudi Arabia, she has had feelings of detachment or estrangement from others, and feels more anxious and suspicious of others, with relationships being tumultuous and not lasting long.  The examiner wrote that drug abuse history was likely the primary reason for this and that the Veteran's problems at work were due to drug problems.  The examiner diagnosed depressive disorder, NOS, and cocaine abuse in full remission, stating that it is unclear if the Veteran's depression is primarily caused by her drug abuse or if the depression underlies the substance abuse disorder.  In a January 2011 addendum statement, the VA examiner opined that the Veteran's depressive disorder NOS diagnosis is not related to her military service.  No rationale was provided for this conclusion.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As no rationale was provided regarding the examiner's conclusion that the Veteran's depressive disorder is not related to her military service, and no opinion was provided as to the likelihood that the Veteran's depressive disorder had been aggravated by any of her periods of active military service, the examination is found to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, the Veteran should be scheduled for an additional VA psychological examination opinions should be sought as to the likelihood that the Veteran's current acquired psychiatric disorder was either caused or aggravated by her military service, along with the rationale behind any conclusions rendered.

The Board further notes that while service treatment and personnel records have been sought and associated with the Veteran's VA claims file, service treatment records pertaining to the Veteran's last period of active duty from December 2008 to February 2009, and records from her subsequent service in the Mississippi Army National Guard up until her December 2009 discharge following a positive drug screen in April 2009.  These records may be highly probative regarding the Veteran's contention of aggravation of her psychiatric disorder during active service, and on remand, the AOJ must take all necessary action to obtain such records.

Additionally, it is noted that while the claims file contains an August 2009 Discharge Summary report for inpatient treatment with Lakeside Behavioral Health System, but records from admission and from during the approximately two weeks of care have not been associated with the claims file.  On remand, after obtaining any necessary authorization from the Veteran, the AOJ should again seek complete records regarding the Veteran's admission and treatment for severe depression, anhedonia, and suicidal thoughts with excessive drug use.  

As the Board is remanding this matter for further development, the AOJ should take this opportunity to obtain any outstanding VA treatment records and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify any treatment she has received relating to a psychiatric disorder that has not yet been sought/obtained by VA, and to provide a release form for any such records of private treatment so that VA can request the records on her behalf, including complete records of the Veteran's inpatient treatment with the Lakeside Behavioral Health System in August 2009.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  Obtain any and all of the VA treatment records identified, and document all such efforts made if any identified records cannot be provided.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  

3.  Contact any appropriate source to obtain service treatment records from the Veteran's Mississippi Army National Guard service, up to January 2010.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

4.  Thereafter, schedule the Veteran for an examination with a suitably-qualified medical professional for an opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder(s).  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should provide an opinion on the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder arose during or was caused by her active military service? 

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder was permanently aggravated by her active military service?

c.  What is the likelihood (less likely, equally likely, or more likely) that that Veteran's cocaine abuse diagnosis was caused or aggravated by her depressive disorder?  Is it more likely than not (greater than 50 percent probability) that the depression is a result of her substance abuse?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


